          4:21-cv-00183-JFA     Date Filed 05/18/21     Entry Number 17      Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Derek Gallop, Jr., #16106-021                       C/A No. 4:21-cv-183-JFA-TER

                                    Plaintiff,

    vs.
                                                                    ORDER
    United States of America

                                    Defendant.


I.        INTRODUCTION

          The pro se plaintiff, Derek Gallop, Jr., proceeding in forma pauperis, brings this

action pursuant to the Federal Torts Claim Act (“FTCA”). Plaintiff filed this action in

forma pauperis under 28 U.S.C. § 1915; § 1915A. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2) (D.S.C.), the case was referred to the Magistrate Judge

for initial review.

          After reviewing the complaint, the Magistrate Judge assigned to this action 1

prepared a thorough Report and Recommendation (“Report”). (ECF No. 11). Within the

Report, the Magistrate Judge opines that this court should dismiss the complaint without

prejudice and without issuance and service of process pursuant to 28 U.S.C. §




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
      4:21-cv-00183-JFA         Date Filed 05/18/21      Entry Number 17        Page 2 of 5




1915(e)(2)(B). 2 The Report sets forth, in detail, the relevant facts and standards of law on

this matter, and this Court incorporates those facts and standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the

docket on March 23, 2021. Id. Plaintiff filed objections to the Report on April 7, 2021.

(ECF No. 14). Thus, this matter is ripe for review.

II.    LEGAL STANDARD

       The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate, this court is

not required to give an explanation for adopting the recommendation. See Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions of the

Report to which Petitioner has made a specific written objection. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).




2
  To protect against possible abuses, this statute allows a district court to dismiss certain cases
upon a finding that the action fails to state a claim on which relief may be granted or is frivolous
or malicious.
       4:21-cv-00183-JFA       Date Filed 05/18/21   Entry Number 17       Page 3 of 5




       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate Judge’s Report

thus requires more than a reassertion of arguments from the complaint or a mere citation

to legal authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150,

at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error

in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

       Because Plaintiff is proceeding pro se, the court is charged with liberally construing

the pleadings to allow Plaintiff to fully develop potentially meritorious cases. See Cruz v.

Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404 U.S. 519 (1972). Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a clear failure
       4:21-cv-00183-JFA      Date Filed 05/18/21     Entry Number 17       Page 4 of 5




in the pleading to allege facts which set forth a claim currently cognizable in a federal

district court. Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 390–91 (4th Cir. 1990).

III.   DISCUSSION

       The Report construed Plaintiff’s complaint to assert a claim under the FTCA for

false imprisonment. However, the Report further concludes that this court does not have

jurisdiction over such a claim because the United States may not be held liable for false

imprisonment. See 28 U.S.C. § 2680(h).

       Plaintiff’s objection states that “this court does have jurisdiction” because the

“FTCA allows federal prisoners . . . in federal jails or facilities to file lawsuits against the

United States when a federal employee has injured them.” (ECF No. 14). Although the

FTCA does allow lawsuits for some injures caused by federal employees, claims arising

out of certain intentional torts are not permitted. Although Plaintiff asserts that “false

imprisonment is not a intentional tort,” he provides no support for such an argument.

Moreover, 28 U.S.C. § 2680(h) specifically excludes actions for “false imprisonment.”

Therefore, Plaintiff’s objection is without merit and must be overruled.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. Accordingly, the Court adopts the Report (ECF No. 11). Thus, Plaintiff’s

claims are summarily dismissed without prejudice and without issuance and service of

process.
4:21-cv-00183-JFA   Date Filed 05/18/21   Entry Number 17    Page 5 of 5




IT IS SO ORDERED.



May 18, 2021                          Joseph F. Anderson, Jr.
Columbia, South Carolina              United States District Judge
